Per Curiam:

Under the authority of The Atchison, Topeka & Santa Fé Railroad Company v. Howe, 32 Kas. 737, we must hold that the taxes levied for the payment of the salaries and current expenses of the board of railroad commissioners of the state, are null and void.
Under the authority of The Kansas City, Topeka & Western Railroad Company v. William Albright, just decided, the commissioners of Johnson county had authority to levy and assess a tax for the support of the poor of that county, in an amount, in excess of $500, without a previous vote of the people at a general election authorizing the levy.
The demurrer to the first cause of action will be overruled but the demurrer to the second alleged cause of action will be sustained. The cause will be remanded, with direction to the court below to dispose of the case in accordance with the views, herein expressed.